*218MEMORANDUM **
Javier Conchas-Escalante appeals from the 72-month sentence imposed following his guilty-plea conviction for distribution of methamphetamine, in violation of 21 U.S.C. § 841(a), and unlawful possession of a firearm, in violation of 18 U.S.C. § 922(g). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Appellant contends that the district court erred in denying him relief under the safety valve, 18 U.S.C. § 3553(f). In view of the record, we cannot say that the district court clearly erred in doing so. See United States v. Ajugwo, 82 F.3d 925, 929 (9th Cir.1996).
After reviewing the record, we agree with the district court that appellant did not lack either the intent or the ability to furnish the quantities of methamphetamine that the Government’s undercover agent requested from him. See United States v. Naranjo, 52 F.3d 245, 250 n. 13 (9th Cir.1995) (setting forth the elements of a sentencing entrapment claim).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.